BEER, Judge.
This consolidated appeal is limited to a consideration of the reasonableness of the quantum awards to Mrs. Hilda McDaniel Farve and Mrs. Jo Ann Farve Hayes, both injured in an automobile collision on December 17, 1971.
Following a trial on the merits, the district court awarded Mrs. Farve the sum of $2,000 to compensate her for a brusing injury to her right knee and thigh and some superficial injury to her forehead and one finger from glass particles. The court awarded $2,500 to Mrs. Hayes for possible kidney contusion and fear that there may have been injury to her unborn child who, seven months after the accident, had an uncomplicated birth and was found to be without defect or injury.
We affirm.
A review of the record indicates that extensive evidence was adduced to give the trial court a full overview of the basis upon which plaintiffs’ demands were predicated. It is obvious from the amount of the awards that the trial judge concluded that neither permanent nor very serious injury had been suffered by either of the appellants. Support for such conclusions is in the record and we do not believe that the trial court abused the wide discretion it has in these matters. Indeed, we are in complete agreement with the award to Mrs. Farve.
Although we believe the record could have supported a somewhat higher award to Mrs. Hayes, we do not find an abuse of discretion on the part of the trial court.
In Polk v. N. Y. Fire and Marine Underwriters, Inc., 192 So.2d 667 (3rd Cir., La.Ct. of App., 1966) an award of $2,500 by a district court jury was affirmed on appeal where the plaintiff, three months pregnant, feared for the well-being of her unborn child after she suffered contusions and bruising injuries to her forehead, trauma to her abdominal wall and a lumbar sprain. She had drugs for pain and made nine visits to the treating physician who did not feel that she tried to exaggerate her symptoms.
The facts in the instant case are generally similar except for the four days of hospitalization which were essentially for observation:
For the reasons stated the judgment of the trial court is affirmed; cost of this proceeding to be borne by plaintiffs-appellants.
Affirmed.